Name: Council Regulation (EEC) No 1247/85 of 13 May 1985 amending Regulation (EEC) No 355/77 on common measures to improve the conditions under which agricultural and fishery products are processed and marketed
 Type: Regulation
 Subject Matter: fisheries;  agricultural activity;  economic policy;  agri-foodstuffs;  marketing; NA
 Date Published: nan

 16. 5. 85 Official Journal of the European Communities No L 130/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 1247/85 of 13 May 1985 amending Regulation (EEC) No 355/77 on common measures to improve the conditions under which agricultural and fishery products are processed and marketed THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 42 and 43 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament ('), Whereas Article 24 (5) of Regulation (EEC) No 355/77 (2), as last amended by Regulation (EEC) No 1932/84 (3), provides for a transitional period in order to permit a financial contribution by the Community to projects submitted before 31 December 1984 under programmes due to expire before 31 December 1984 before a new programme or the updating of the programme is approved ; Whereas in view of the large number of programmes which expired on 31 December 1984, the transitional period should be extended until 30 April 1985 so that the projects can be financed in 1985 ; Whereas the special circumstances brought about by the expiry of the duration envisaged for the applica ­ tion of Regulation (EEC) No 355/77 in 1984 justify making it possible, by way of exception, to carry forward, a second time, the projects submitted for financing in 1984, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 355/77 is hereby amended as follows : 1 . The following paragraph is added to Article 21 : 'However, requests for aid from the Fund submitted to the Commission between 1 May 1983 and 30 April 1984 may be carried forward twice.' 2 . In Article 24 (5), the first reference to '31 December 1984' is replaced by '1 May 1985'. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1985. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 May 1985. For the Council The President F. M. PANDOLFI (') OJ No C 94, 15 . 4. 1985. 0 OJ No L 51 , 23 . 2. 1977, p . 1 . 0 OJ No L 180, 7. 7. 1984, p . 1 .